Title: James Madison to John Hartwell Cocke, 3 August 1827
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Aug. 3. 1827
                            
                        
                        Since my return home, I have received the letter from Mr. Gallatin of which a copy is enclosed. Be so good as
                            to forward it to Mr. Cabell, with a request that he send it to Mr. Johnson, who from Richmond will easily give it
                            conveyance to Mr. Loyall. I will make known its contents to Mr. Monroe and Mr. Breckenridge. I have heard nothing
                            from any other quarter on the subject of the vacant Chair. I shall write to Mr. Gallatin suggesting the duties as now
                            allotted to it; but without a certainty that he will be found in England; and with little prospect if there, that the
                            communication will be of any avail With great esteem & regard
                        
                            
                                James Madison
                            
                        
                    